DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6, 8-25, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMIZU et al. (Pub No. 20130329397).
Regarding claim 1, SHIMIZU et al. discloses in figure 4 and specification:
1. A laser device comprising: 
a substrate (see, 21,22, fig. 4); 
a laser element (see, 11, fig. 4) that is disposed on said substrate 5and that is adapted for emitting a laser light ray; 
a light guide member (see, 23, fig. 4, see, also, paragraph [0038]) that is disposed on said substrate, that is light-transmissible and thermally conductive, and that has at least one reflection surface for reflecting the laser light ray from said 10laser element so as to change travelling direction of the laser light ray; and 
a wavelength conversion layer (see, 13, fig. 4, see, also, paragraph [0034]) that is adapted to convert wavelength of the laser light ray from said light guide member to result in a laser beam, said 15wavelength conversion layer contacting said light guide 
    PNG
    media_image1.png
    383
    607
    media_image1.png
    Greyscale

Regarding claim 2, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 1, wherein said light guide member has a thermal conductivity that is not less than 5 W/ (m*K) , and wherein said light guide member has a light transmittance that is not less than 80% when said light guide member has a thickness of 1 25mm (see, paragraph [0040]).
Regarding claim 3, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 1, wherein said17 light guide member is made of a material selected from the group consisting of silicon dioxide, sapphire, ceramic, and combinations thereof (see, paragraph [0040]).
Regarding claim 4, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 1, wherein: said light guide member further has an 
Regarding claim 5, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 4, wherein said 15light guide member further includes an anti-reflection layer (see, 14, fig. 4, see, also, paragraph [0035]) that is coated on said incident surface and that has a refractive index not greater than 1.
Regarding claim 6, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 4, wherein:  20a medium between said laser element and said incident surface has a refractive index (n1); said light guide member has a refractive index (n2); and the refractive indexes (n1, n2) satisfy  
((n2 - n1)2) / ((n2 + n2)2) < 0.05 (see, paragraph [0035]).
Regarding claim 8, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 4, wherein said incident surface of said light guide member has a reflectivity index smaller than 5% (see, paragraph [0035]).
Regarding claim 9, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 1, wherein said at least one reflection surface (see, 23, fig. 4) of said light guide member is a flat or curved surface, is inclined relative to said substrate, and is coated with a reflection layer with a reflectivity index greater than 90% (see, paragraph [0040]).
Regarding claim 10, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 1, wherein said light guide member has a plurality of 
Regarding claim 11, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 1, herein an included angle between the laser beam exiting said laser device and a normal line of a top surface of said 25laser device is smaller than 30 degree (see, paragraph [0040]).
Regarding claim 12, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 1, wherein:  19 said light guide member has a plurality of said reflection surfaces; and said laser device comprises a plurality of said laser elements (see, fig. 5 and 6), said laser elements being adapted for 5emitting the laser light rays respectively toward said reflection surfaces such that the laser light rays are respectively reflected by said reflection surfaces, and then pass through said wavelength conversion layer to generate the laser beams, respectively (see, paragraph [0043] and [0044]).
Regarding claim 13, SHIMIZU et al. discloses in figure 4 and specification laser device as claimed in claim 12, wherein each of the laser beams has an over 50% overlap with an adjacent one of the laser beam (see, paragraph [0043] and [0044]).
Regarding claim 14, SHIMIZU et al. discloses in figure 4 and specification laser device as claimed in claim 1, wherein a light-emitting surface of said laser element is in direct contact with said light guide member (see, 11, 23, fig. 4).
Regarding claim 15, SHIMIZU et al. discloses in figure 4 and specification laser device as claimed in claim 1, wherein the 20laser beam has a wavelength larger than that of the laser light ray (see, paragraph [0034]).
Regarding claim 16, SHIMIZU et al. discloses in figure 4 and specification laser device as claimed in claim 1, wherein said wavelength conversion layer is selected from the group 25consisting of a phosphor-in-glass layer, a phosphor-in-ceramic layer, a single crystal fluorescence layer, and combinations thereof (see, paragraph [0034]).
Regarding claim 17, SHIMIZU et al. discloses in figure 4 and specification laser device as claimed in claim 1, wherein the laser beam exiting said laser device has a viewing angle smaller than 90°, and has a maximum light intensity in 5a direction parallel to a normal line of a top surface of said laser device (see, paragraph [0036]).
Regarding claim 18, SHIMIZU et al. discloses in figure 4 and specification laser device as claimed in claim 1, wherein said wavelength conversion layer is connected to said light 10guide member by one of surface activated bonding and atomic diffusion bonding (see, paragraph [0034]).
Regarding claim 19, SHIMIZU et al. discloses in figure 4 and specification laser device as claimed in claim 1, further comprising an adhesive layer that is connected between 15said light guide member and said wavelength conversion layer, and that has a thermal conductivity of not less than 1 W/(m*K) (see, paragraph [0034]).
Regarding claim 20, SHIMIZU et al. discloses in figure 4 and specification laser device as claimed in claim 1, wherein:  20said substrate has a bottom portion that holds said laser element and said light guide member, and a side portion that is connected to said bottom portion and that cooperates with said bottom portion to define a receiving space for receiving said laser element and 25said light guide member; said wavelength conversion layer is connected to a top end of said side portion of said substrate to 21 cooperate with said substrate to enclose said laser element and said light guide 
Regarding claim 21, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 1, wherein: said substrate defines a receiving space that receives said laser element and said light guide member;  10and said laser device further comprises a cover layer (see, 224. Fig. 4) that is light-transmissible and that is connected to said substrate to cooperate with said substrate to enclose said laser element, said light guide member and 15said wavelength conversion layer in said receiving space (see, paragraph [0039]).
Regarding claim 22, SHIMIZU et al. discloses in figure 4 and specification the laser device as claimed in claim 21, wherein said cover layer (see, 224. Fig. 4) has a bottom surface facing said 20receiving space and being defined into a light blocking region and a light penetrating region, said laser device further comprising a reflection layer that is formed on said light blocking region so that the laser beam directed onto said light blocking region is 25reflected and the laser beam directed onto said light penetrating region passes through said cover layer (see, paragraph [0039]).
Regarding claims 23 -25 and 27-28, claims 23 -15 and 27-29 regarding a light guide member are rejected for the same reasons for the laser device above since the limitations of claims 23-25 are in the limitation of laser device above.
Regarding claim 29, claim 29 regarding a lighting module is rejected for the same reasons for the laser device above since the limitations of claim 29 are in the limitation of laser device above.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 7and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over SHIMIZU et al. above, and further in view of YAMANAKA et al. (Pub No. 20140084325). 
	Regarding claim 7, SHIMIZU et al. discloses the limitations of claim 4 for the reasons above.
However, SHIMIZU et al. is silent as to the limitation of “said18 light guide member further has at least one microlens that is formed on said incident surface such that the laser light ray is collimated after passing through said microlens”.
YAMANAKA et al.  discloses the limitation of “said18 light guide member further has at least one microlens that is formed on said incident surface such that the laser light ray is collimated after passing through said microlens” (see, paragraph [0068]) 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “said18 light guide member further has at least one microlens that is formed on said incident surface such that the laser light ray is collimated after passing through said microlens” of YAMANAKA et al. with the laser device of SHIMIZU et al. because this provides means for collimating laser light ray (see, paragraph [0068] of YAMANAKA et al.).
Regarding claim 26, claim 29 is rejected for the same reasons for the claim 7 since the limitations of claim 26 are in the limitation of claim 7.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828